EXHIBIT 10.133



 
PREPARED BY AND
UPON RECORDATION RETURN TO:


Gibson, Dunn & Crutcher LLP
333 South Grand Avenue
Los Angeles, CA 90071
Attention:  Mark Osher



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SDQ FEE, LLC
as Borrower


to


COMMONWEALTH LAND TITLE INSURANCE COMPANY,
as Trustee


for the benefit of


GERMAN AMERICAN CAPITAL CORPORATION,
 as Lender
 
___________________________
 
DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS AND
SECURITY AGREEMENT AND FIXTURE FILING
 
___________________________
Dated:  As of September 9, 2010
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 

--------------------------------------------------------------------------------

 

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT AND FIXTURE
FILING
 
THIS DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT AND
FIXTURE FILING (this “Deed of Trust”) is given as of this 9th day of September,
2010, by SDQ FEE, LLC, a Delaware limited liability company, having its
principal place of business at c/o Glimcher Properties Limited Partnership, 180
East Broad Street, 21st Floor, Columbus, Ohio 43215, as trustor (“Borrower”), to
COMMONWEALTH LAND TITLE INSURANCE COMPANY, having an address at 2398 East
Camelback Road, Suite 650, Phoenix, Arizona 85016, as trustee (“Trustee”) for
the benefit of GERMAN AMERICAN CAPITAL CORPORATION, a Maryland corporation,
having an address at 60 Wall Street, 10th Floor, New York, New York 10005, as
beneficiary (together with its successors and assigns, “Lender”).
 
W I T N E S S E T H:
 
A.           This Deed of Trust is given to secure a loan (the “Loan”) in the
principal sum of SEVENTY MILLION AND NO/100 DOLLARS ($70,000,000.00) or so much
thereof as may be advanced pursuant to that certain Loan Agreement dated as of
the date hereof between Borrower and Lender (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Loan Agreement”), and evidenced by that certain Promissory Note dated the date
hereof made by Borrower to Lender (such Note, together with all extensions,
renewals, replacements, restatements or modifications thereof, being hereinafter
referred to as the “Note”).  Capitalized terms used herein without definition
shall have the meanings ascribed to such terms in the Loan Agreement.
 
B.           Borrower desires to secure the payment of the outstanding principal
amount of the Loan together with all interest accrued and unpaid thereon and all
other sums (including the Prepayment Fee) due to Lender in respect of the Loan
and the Loan Documents (the “Debt”) and the performance of all of its
obligations under the Note, the Loan Agreement and the other Loan Documents.
 
C.           This Deed of Trust is given pursuant to the Loan Agreement, and
payment, fulfillment and performance by Borrower of its obligations thereunder
and under the other Loan Documents are secured hereby, and each and every term
and provision of the Loan Agreement, the Note, and that certain Assignment of
Leases and Rents of even date herewith made by Borrower in favor of Lender
delivered in connection with this Deed of Trust (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, the
“Assignment of Leases”),  including the rights, remedies, obligations,
covenants, conditions, agreements, indemnities, representations and warranties
of the parties therein, are hereby incorporated by reference herein as though
set forth in full and shall be considered a part of this Deed of Trust.
 
NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this Deed of
Trust:
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 1
GRANTS OF SECURITY
 
Section 1.1            Property Mortgaged.  Borrower does hereby irrevocably
mortgage, grant, bargain, sell, pledge, assign, warrant, transfer and convey
unto Trustee, in trust for the benefit of Lender and its successors and assigns,
WITH POWER OF SALE, and creates a security interest in the following property,
rights, interests and estates now owned or hereafter acquired by Borrower, but
expressly excluding any right, title or interest of any Tenant (including Ground
Tenant), any of Ground Tenant’s Sub-Tenants or any other Person (other than
Borrower) (collectively, the “Property”):
 
(a)           Land.  The real property described in Exhibit A attached hereto
and made a part hereof (the “Land”);
 
(b)           Additional Land.  All additional lands, estates and development
rights hereafter acquired by Borrower for use in connection with the Land and
the development of the Land and all additional lands and estates therein which
may, from time to time, by supplemental mortgage, deed of trust or otherwise be
expressly made subject to the lien of this Deed of Trust;
 
(c)           Improvements.  The buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
now or hereafter erected or located on the Land, if and only to the extent that
any of the foregoing are owned by Borrower (collectively, the
“Improvements”).  Notwithstanding the foregoing or anything else to the contrary
in this Deed of Trust or any other Loan Document, Lender hereby acknowledges and
agrees that so long as the Ground Lease remains in full force and effect, (i)
Borrower currently holds the fee interest in the Land and landlord’s interest
under the Ground Lease, and (ii) the Ground Tenant and/or Ground Tenant’s
Sub-Tenants own all buildings, structures, fixtures, additions, enlargements,
extensions, modifications, repairs, replacements and improvements currently
located, or hereafter constructed by or at the direction of the Ground Tenant
and/or any of Ground Tenant’s Sub-Tenants, on the Land (unless the Ground Lease
expires or is terminated) (collectively, the “Ground Tenant
Improvements”).  Lender further acknowledges and agrees that so long as the
Ground Lease remains in full force and effect, (A) Borrower does not hold any
right, title or interest in (and, for purposes of this Deed of Trust and each of
the Loan Documents, shall be deemed to have no right, title or interest in) any
of the Ground Tenant Improvements now or hereafter constructed on the Land
(unless the Ground Lease expires or is terminated), and (B) no such Ground
Tenant Improvements shall constitute or be deemed to constitute part of the
“Improvements” or any of the “Property” or other collateral under this Deed of
Trust or any other Loan Documents (in each case, unless the Ground Lease expires
or is terminated);
 
(d)           Easements.  All easements, rights-of-way or use, rights, strips
and gores of land, streets, ways, alleys, passages, sewer rights, water, water
courses, water rights and powers, air rights and development rights, and all
estates, rights, titles, interests, privileges, liberties, servitudes,
tenements, hereditaments and appurtenances of any nature whatsoever, in any way
now or hereafter belonging, relating or pertaining to the Land and the
Improvements (if any) and the reversion and reversions, remainder and
remainders, and all land lying in the bed of any street, road or avenue, opened
or proposed, in front of or adjoining the Land, to the center line thereof and
all the estates, rights, titles, interests, dower and rights of dower, curtesy
and rights of curtesy, property, possession, claim and demand whatsoever, both
at law and in equity, of Borrower of, in and to the Land and the Improvements
(if any) and every part and parcel thereof, with the appurtenances thereto;
 
 
2

--------------------------------------------------------------------------------

 
 
(e)           Equipment.  All “equipment,” as such term is defined in Article 9
of the Uniform Commercial Code (as hereinafter defined), now owned or hereafter
acquired by Borrower, which is used at or in connection with the Improvements
(if any) or the Land or is located thereon or therein (including, but not
limited to, all machinery, equipment, furnishings, and electronic
data-processing and other office equipment now owned or hereafter acquired by
Borrower and any and all additions, substitutions and replacements of any of the
foregoing), together with all attachments, components, parts, equipment and
accessories installed thereon or affixed thereto, if and only to the extent that
Borrower holds any ownership interest in and to any of the foregoing
(collectively, the “Equipment”).  Notwithstanding the foregoing or anything else
to the contrary contained in this Deed of Trust or in any other Loan Document,
“Equipment” shall not include any of the equipment or other items referenced in
the immediately preceding sentence belonging to any Tenants (including, but not
limited to, Ground Tenant) under any Leases (including, but not limited to, the
Ground Lease), any Ground Tenant Sub-Tenants under any Ground Tenant Subleases
or any other Person, except to the extent that Borrower shall have any ownership
right or interest therein;
 
(f)           Fixtures.  All Equipment now owned, or the ownership of which is
hereafter acquired (if any), by Borrower which is so related to the Land and
Improvements (if any) that it is deemed fixtures or real property under the law
of the particular state in which such Equipment is located, including, without
limitation, all building or construction materials intended for construction,
reconstruction, alteration or repair of or installation on the Real Property,
construction equipment, appliances, machinery, plant equipment, fittings,
apparatuses, fixtures and other items now or hereafter attached to, installed in
or used in connection with (temporarily or permanently) any of the Improvements
(if any) or the Land, including, but not limited to, engines, devices for the
operation of pumps, pipes, plumbing, cleaning, call and sprinkler systems, fire
extinguishing apparatuses and equipment, heating, ventilating, plumbing,
laundry, incinerating, electrical, air conditioning and air cooling equipment
and systems, gas and electric machinery, appurtenances and equipment, pollution
control equipment, security systems, disposals, dishwashers, refrigerators and
ranges, recreational equipment and facilities of all kinds, and water, gas,
electrical, storm and sanitary sewer facilities, utility lines and equipment
(whether owned individually or jointly with others, and, if owned jointly, to
the extent of Borrower’s interest therein) and all other utilities whether or
not situated in easements, all water tanks, water supply, water power sites,
fuel stations, fuel tanks, fuel supply, and all other structures, together with
all accessions, appurtenances, additions, replacements, betterments and
substitutions for any of the foregoing and the proceeds thereof, if and only to
the extent that Borrower holds any ownership interest in and to any of the
foregoing (collectively, the “Fixtures”).  Notwithstanding the foregoing or
anything else to the contrary contained in this Deed of Trust or in any other
Loan Document, “Fixtures” shall not include any of the items described in the
immediately preceding sentence belonging to any Tenants (including, but not
limited to, Ground Tenant) under any Leases (including, but not limited to, the
Ground Lease), any Ground Tenant Sub-Tenants under any Ground Tenant Subleases
or any other Person, except to the extent that Borrower shall have any ownership
right or interest therein;
 
 
3

--------------------------------------------------------------------------------

 
 
(g)           Personal Property.  All furniture, furnishings, objects of art,
machinery, goods, tools, supplies, appliances, general intangibles, contract
rights, accounts, accounts receivable, franchises, licenses, certificates and
permits, and all other personal property of any kind or character whatsoever (as
defined in and subject to the provisions of the Uniform Commercial Code), other
than Fixtures, which are now or hereafter owned by Borrower and which are
located within or about the Land and the Improvements, together with all
accessories, replacements and substitutions thereto or therefor and the proceeds
thereof if and only to the extent that Borrower holds any ownership interest in
and to any of the foregoing (collectively, the “Personal Property”), and the
right, title and interest of Borrower in and to any of the Personal Property
which may be subject to any security interests, as defined in the Uniform
Commercial Code, as adopted and enacted by the state or states where any of the
Property is located (as amended from time to time, the “Uniform Commercial
Code”), superior in lien to the lien of this Deed of Trust, and all proceeds and
products of any of the above.  Notwithstanding the foregoing or anything else to
the contrary contained in this Deed of Trust or in any other Loan Document,
“Personal Property” shall not include any of the items described in the
immediately preceding sentence belonging to any Tenants (including, but not
limited to, Ground Tenant) under any Leases (including, but not limited to, the
Ground Lease), any Ground Tenant Sub-Tenants under any Ground Tenant Subleases
or any other Person, except to the extent that Borrower shall have any ownership
right or interest therein;
 
(h)           Leases and Rents.  All Leases (including the Ground Lease)
heretofore or hereafter entered into, whether before or after the filing by or
against Borrower of any petition for relief under 11 U.S.C. §101 et seq., as the
same may be amended from time to time (the “Bankruptcy Code”), all Rents, and
all proceeds from the sale or other disposition of the Leases and the right to
receive and apply the Rents to the payment and performance of the Obligations,
including the payment of the Debt.  Notwithstanding the foregoing or anything
else to the contrary contained in this Agreement or any Loan Document, Lender
hereby acknowledges and agrees that so long as the Ground Lease Remains in full
force and effect, no current or future Ground Tenant Subleases shall constitute
(or be deemed to constitute) a “Lease” under this Deed of Trust or any of the
other Loan Documents (unless the Ground Lease expires or is terminated);
 
(i)           Condemnation Awards.  All awards or payments, including interest
thereon, which may heretofore and hereafter be made with respect to Borrower’s
right title and interest in and to the Property, whether from the exercise of
the right of eminent domain (including, but not limited to, any transfer made in
lieu of or in anticipation of the exercise of such right), or for a change of
grade, or for any other injury to or decrease in the value of the Property, only
to the extent that Borrower is entitled to (or to the benefit of) any of the
items described above under the terms of the Ground Lease;
 
(j)           Insurance Proceeds.  All proceeds in respect of Borrower’s right,
title and interest in and to the Property under any insurance policies covering
all or any portion of the Property, including, without limitation, the right to
receive and apply the proceeds of any insurance, judgments or settlements made
in lieu thereof, for damage to the Property;
 
(k)           Tax Certiorari.  All refunds, rebates or credits in connection
with any  reduction in Taxes or Other Charges charged against the Property as a
result of tax certiorari proceedings or any other applications or proceedings
for reduction, but so long as the Ground Lease is in full force and effect, only
to the extent that Borrower is entitled to (or to the benefit of) any of the
items described above under the terms of the Ground Lease;
 
 
4

--------------------------------------------------------------------------------

 
 
(l)           Rights.  The right, in the name and on behalf of Borrower, to
appear in and defend any action or proceeding brought with respect to the
Property and to commence any action or proceeding to protect the interest of
Lender in the Property, but so long as the Ground Lease is in full force and
effect, if and only to the extent that Borrower holds such rights under the
terms of the Ground Lease;
 
(m)         Agreements.  All agreements, contracts, certificates, instruments,
franchises, permits, licenses, plans, specifications and other documents, now or
hereafter entered into by Borrower, and all rights of Borrower therein and
thereto, respecting or pertaining to the use, occupation, construction,
management or operation of the Land and any part thereof and any Improvements
(if any) or respecting any business or activity conducted on the Land and any
part thereof and all right, title and interest of Borrower therein and
thereunder, including, without limitation, the right, upon the happening of any
default hereunder, to receive and collect any sums payable to Borrower
thereunder.  Notwithstanding the foregoing or anything else to the contrary
contained in this Deed of Trust or in any other Loan Document, Borrower is not
granting to Lender or Trustee (and shall not be deemed to have granted to Lender
or Trustee) any right, title, interest or security interest in or to any of the
foregoing described agreements or items belonging to any Tenants (including, but
not limited to, Ground Tenant) under any Leases (including, but not limited to,
the Ground Lease), any Ground Tenant Sub-Tenants under any Ground Tenant
Subleases or any other Person, except to the extent that Borrower shall have any
right, title or interest therein;
 
(n)          Trademarks.  All tradenames, trademarks, servicemarks, logos,
copyrights, goodwill, books and records and all other general intangibles
relating to or used in connection with the operation of the Property, but if and
only to the extent that Borrower holds any ownership interest in and/or to any
of the above-described items.  Notwithstanding the foregoing or anything else to
the contrary contained in this Deed of Trust or in any other Loan Document,
Borrower is not granting to Lender or Trustee (and shall not be deemed to have
granted to Lender or Trustee) any right, title, interest or security interest in
or to any of the foregoing described items belonging to any Tenants (including,
but not limited to, Ground Tenant) under any Leases (including, but not limited
to, the Ground Lease), any Ground Tenant Sub-Tenants under any Ground Tenant
Subleases or any other Person, except to the extent that Borrower shall have any
ownership interest therein;
 
(o)          Accounts.  All reserves, escrows and deposit accounts maintained by
Borrower with respect to the Property, including, without limitation, all
accounts established or maintained pursuant to the Loan Agreement, the Cash
Management Agreement, the Clearing Account Agreement or any other Loan Document,
together with all deposits or wire transfers made to such accounts, and all
cash, checks, drafts, certificates, securities, investment property, financial
assets, instruments and other property held therein from time to time, and all
proceeds, products, distributions, dividends and/or substitutions thereon and
thereof, but only if and to the extent of Borrower’s right, title and interest
therein.  Notwithstanding the foregoing or anything else to the contrary
contained in this Deed of Trust or in any other Loan Document, Borrower is not
granting to Lender or Trustee (and shall not be deemed to have granted to Lender
or Trustee) any right, title, interest or security interest in or to any of the
foregoing described items belonging to or maintained by any Tenants (including,
but not limited to, Ground Tenant), any Ground Tenant Sub-Tenants or other
Person, except to the extent that Borrower shall have any right, title or
interest therein;
 
 
5

--------------------------------------------------------------------------------

 
 
(p)          Uniform Commercial Code Property.  All documents, instruments,
chattel paper and intangibles, as the foregoing terms are defined in the Uniform
Commercial Code, and general intangibles relating to the Property, if and only
to the extent that such above-described items are owned by
Borrower.  Notwithstanding the foregoing or anything else to the contrary
contained in this Deed of Trust or in any other Loan Document, Borrower is not
granting to Lender or Trustee (and shall not be deemed to have granted to Lender
or Trustee) any right, title, interest or security interest in or to any of the
foregoing described items belonging to any Tenants (including, but not limited
to, Ground Tenant) under any Leases (including, but not limited to, the Ground
Lease), any Ground Tenant Sub-Tenants under any Ground Tenant Subleases or any
other Person, except to the extent that Borrower shall have any right, title or
interest therein;
 
(q)          Minerals.  All minerals, crops, timber, trees, shrubs, flowers and
landscaping features now or hereafter located on, under or above Land, if and
only to the extent owned by Borrower.  Notwithstanding the foregoing or anything
else to the contrary contained in this Deed of Trust or in any other Loan
Document, Borrower is not granting to Lender or Trustee (and shall not be deemed
to have granted to Lender or Trustee) any right, title, interest or security
interest in or to any of the foregoing described items belonging to any Tenants
(including, but not limited to, Ground Tenant) under any Leases (including, but
not limited to, the Ground Lease), any Ground Tenant Sub-Tenants under any
Ground Tenant Subleases or any other Person, except to the extent that Borrower
shall have any right, title or interest therein;
 
(r)           Proceeds.  All proceeds of any of the foregoing, including,
without limitation, proceeds of insurance and condemnation awards, whether in
cash or in liquidation or other claims, or otherwise; and
 
(s)           Other Rights.  Any and all other rights of Borrower in and to the
items set forth in Subsections (a) through (r) above.
 
AND, without limiting any of the other provisions of this Deed of Trust, to the
extent permitted by applicable law, Borrower expressly grants to Lender, as
secured party, a security interest in the portion of the Property which is or
may be subject to the provisions of the Uniform Commercial Code which are
applicable to secured transactions; it being understood and agreed that the
Improvements (if any) and Fixtures (if any) are part and parcel of the Land (the
Land, the Improvements (if any) and the Fixtures (if any) collectively referred
to as the “Real Property”) appropriated to the use thereof and, whether affixed
or annexed to the Land or not, shall for the purposes of this Deed of Trust be
deemed conclusively to be real estate and mortgaged hereby.
 
Section 1.2            Assignment of Rents.  Borrower hereby absolutely and
unconditionally assigns to Lender all of Borrower’s right, title and interest in
and to all current and future Leases and Rents; it being intended by Borrower
that this assignment constitutes a present, absolute assignment and not an
assignment for additional security only.  Nevertheless, subject to the terms of
the Assignment of Leases, the Cash Management Agreement, and Section 7.1(h) of
this Deed of Trust, Lender grants to Borrower a revocable license (which license
may only be revoked upon the occurrence of an Event of Default) to collect,
receive, use and enjoy the Rents.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 1.3            Security Agreement.  This Deed of Trust is both a real
property mortgage and a “security agreement” within the meaning of the Uniform
Commercial Code.  The Property includes both real and personal property and all
other rights and interests, whether tangible or intangible in nature, of
Borrower in the Property.  By executing and delivering this Deed of Trust,
Borrower hereby grants to Lender, as security for the Obligations, a security
interest in the Fixtures, the Equipment, the Personal Property and the other
property constituting the Property to the full extent that the Fixtures, the
Equipment, the Personal Property and such other property may be subject to the
Uniform Commercial Code (said portion of the Property so subject to the Uniform
Commercial Code being called the “Collateral”).  If an Event of Default shall
occur and be continuing, Lender, in addition to any other rights and remedies
which it may have, shall have and may exercise immediately and without demand,
any and all rights and remedies granted to a secured party upon default under
the Uniform Commercial Code, including, without limiting the generality of the
foregoing, the right to take possession of the Collateral or any part thereof,
and to take such other measures as Lender may deem necessary for the care,
protection and preservation of the Collateral.  Upon request or demand of Lender
after the occurrence and during the continuance of an Event of Default, Borrower
shall, at its expense, assemble the Collateral and make it available to Lender
at a convenient place (at the Land if tangible property) reasonably acceptable
to Lender.  Borrower shall pay to Lender on demand any and all expenses,
including reasonable attorneys’ fees and costs, incurred or paid by Lender in
protecting its interest in the Collateral and in enforcing its rights hereunder
with respect to the Collateral after the occurrence and during the continuance
of an Event of Default.  To the extent permitted by law, any notice of sale,
disposition or other intended action by Lender with respect to the Collateral
sent to Borrower in accordance with the provisions hereof at least thirty (30)
Business Days prior to such action, shall, except as otherwise provided by
applicable law, constitute reasonable notice to Borrower.  The proceeds of any
disposition of the Collateral, or any part thereof, may, except as otherwise
required by applicable law, be applied by Lender to the payment of the Debt in
such priority and proportions as Lender in its discretion shall deem
proper.  The principal place of business of Borrower (Debtor) is as set forth on
page one hereof and the address of Lender (Secured Party) is as set forth on
page one hereof.
 
Section 1.4            Fixture Filing.  Certain of the Property may be or may
become “fixtures” (as that term is defined in the Uniform Commercial Code) on
the Land, described or referred to in this Deed of Trust, and this Deed of
Trust, upon being filed of record in the real estate records of the city or
county wherein such fixtures are situated, shall operate also as a financing
statement naming Borrower as the Debtor and Lender as the Secured Party filed as
a fixture filing in accordance with the applicable provisions of said Uniform
Commercial Code upon such of the Property that is or may become fixtures.
 
Section 1.5            Pledges of Monies Held.  Borrower hereby pledges to
Lender any and all monies now or hereafter held by Lender or on behalf of Lender
in connection with the Loan, including, without limitation, any sums deposited
in the Accounts (as defined in the Cash Management Agreement) and the Net
Proceeds, as additional security for the Obligations until expended or applied
as provided in this Deed of Trust.
 
 
7

--------------------------------------------------------------------------------

 
 
CONDITIONS TO GRANT
 
TO HAVE AND TO HOLD the above granted and described Property unto and to the use
and benefit of Lender and its successors and assigns, forever;
 
PROVIDED, HOWEVER, these presents are upon the express condition that, if
Borrower shall well and truly pay and perform the Obligations (including the
payment of the Debt) at the time and in the manner provided in this Deed of
Trust, the Note, the Loan Agreement and the other Loan Documents, and shall well
and truly abide by and comply with each and every covenant and condition set
forth herein and in the Note, the Loan Agreement and the other Loan Documents,
these presents and the estate hereby granted shall cease, terminate and be void;
provided, however, that Borrower’s obligation to indemnify and hold harmless
Trustee and Lender pursuant to the provisions hereof shall survive any such
payment or release.
 
ARTICLE 2
DEBT AND OBLIGATIONS SECURED
 
Section 2.1            Obligations.  This Deed of Trust and the grants,
assignments and transfers made in Article 1 are given for the purpose of
securing the Obligations, including, but not limited to, the Debt.
 
Section 2.2            Other Obligations.  This Deed of Trust and the grants,
assignments and transfers made in Article 1 are also given for the purpose of
securing the following (collectively, the “Other Obligations”):
 
(a)           the performance of all other obligations of Borrower contained
herein;
 
(b)           the performance of each obligation of Borrower contained in the
Loan Agreement and in each other Loan Document; and
 
(c)           the performance of each obligation of Borrower contained in any
renewal, extension, amendment, modification, consolidation, change of, or
substitution or replacement for, all or any part of the Note, the Loan Agreement
or any other Loan Document.
 
Section 2.3            Debt and Other Obligations.  Borrower’s obligations for
the payment of the Debt and the performance of the Other Obligations shall be
referred to collectively herein as the “Obligations.”
 
ARTICLE 3
BORROWER COVENANTS
 
Borrower covenants and agrees that throughout the term of the Loan:
 
Section 3.1            Payment of Debt.  Borrower will pay the Debt at the time
and in the manner provided in the Loan Agreement, the Note and this Deed of
Trust.
 
Section 3.2            Incorporation by Reference.  All the covenants,
conditions and agreements contained in (a) the Loan Agreement, (b) the Note, and
(c) all and any of the other Loan Documents, are hereby made a part of this Deed
of Trust to the same extent and with the same force as if fully set forth
herein.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 3.3            Insurance.  Subject to the terms of the Loan Documents,
Borrower shall obtain and maintain, or cause to be maintained, in full force and
effect at all times insurance with respect to Borrower and the Property as
required pursuant to the Loan Agreement.
 
Section 3.4            Maintenance of Property.  Borrower shall cause the
Property (either directly or by causing the Ground Tenant under the Ground
Lease) to be maintained in a good and safe condition and repair.  Subject to the
terms of the Leases (including, but not limited to, the Ground Lease) and the
Loan Documents, the Improvements, the Fixtures, the Equipment and the Personal
Property shall not be removed, demolished or materially altered (except for
normal replacement of the Fixtures, the Equipment or the Personal Property,
tenant finish and refurbishment of the Improvements) without the written consent
of Lender.  Subject to the terms of the Leases (including, but not limited to,
the Ground Lease) and the Loan Documents, Borrower shall promptly repair,
replace or rebuild any part of the Property which may be destroyed by any
Casualty, or become damaged, worn or dilapidated or which may be affected by any
Condemnation, and shall complete and pay for any structure at any time in the
process of construction or repair on the Land.
 
Section 3.5            Waste.  Subject to the terms of the Leases (including,
but not limited to, the Ground Lease) and the Loan Documents, Borrower shall not
commit or suffer any waste of the Property, or make any change in the use of the
Property which will in any way materially increase the risk of fire or other
hazard arising out of the operation of the Property, or take any action that
might invalidate or allow the cancellation of any Policy, or do or permit to be
done thereon anything that may in any way materially impair the value of the
Property or the security of this Deed of Trust.  Subject to the terms of the
Leases (including, but not limited to, the Ground Lease) and the Loan Documents,
Borrower will not, without the prior written consent of Lender, permit any
drilling or exploration for or extraction, removal, or production of any
minerals from the surface or the subsurface of the Land, regardless of the depth
thereof or the method of mining or extraction thereof.
 
Section 3.6            Payment for Labor and Materials.
 
(a)           Subject to Section 3.6(b) and (c) hereof and subject to the terms
of the Loan Documents, Borrower (i) will promptly pay when due all bills and
costs for labor, materials, professional services and specifically fabricated
materials (“Labor and Material Costs”) contracted for by Borrower and incurred
in connection with the Property, (ii) will not permit to exist beyond the due
date thereof or will bond over in respect of the Property, or any part thereof,
any Lien or security interest (other than the Permitted Encumbrances), even
though inferior to the Liens and security interests created hereby and by the
other Loan Documents, and (iii) will not permit to be created or exist in
respect of the Property or any part thereof any other or additional Lien or
security interest other than the Liens or security interests created hereby and
by the other Loan Documents, except for the Permitted Encumbrances.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           After prior written notice to Lender, Borrower, at its own
expense, may contest by appropriate legal proceeding, promptly initiated and
conducted at all times in good faith and with due diligence, the amount or
validity or application in whole or in part of any of the Labor and Material
Costs, provided that: (i) no Event of Default has occurred and is continuing
under the Loan Agreement, the Note, this Deed of Trust or any of the other Loan
Documents; (ii) such proceeding shall suspend the collection of the Labor and
Material Costs from Borrower and from the Property or Borrower shall have paid
or bonded over all of the Labor and Material Costs under protest as recquired by
applicable law; (iii) such proceeding shall be permitted under and be conducted
in accordance with the provisions of any other instrument to which Borrower is
subject and shall not constitute a default thereunder; (iv) neither the Property
nor any part thereof or interest therein will be in danger of being sold,
forfeited, terminated, canceled or lost; (v) unless paid or bonded over under
protest, Borrower shall have furnished to Lender either (A) a cash deposit equal
to 125% of the amount of such contested Labor and Material Costs, or (B) an
indemnity bond reasonably satisfactory to Lender with a surety reasonably
satisfactory to Lender, in the amount of such Labor and Material Costs, plus in
either of the foregoing cases a reasonable additional sum to pay all costs,
interest and penalties that may be imposed or incurred in connection therewith;
((vi) such contest by Borrower shall not materially and adversely affect the
ownership, use or occupancy of the Property; and (vii) such contest by Borrower
shall not subject Lender or Borrower to civil or criminal liability (other than
the civil liability of Borrower for the amount of the Labor and Material Costs
in question plus interest).
 
(c)           Notwithstanding the foregoing, it shall not be a default under the
terms and conditions of this Section 3.6 if, in respect of a mechanic’s or
materialman’s lien recorded against the Property for Labor and Material Costs
(each, a “Mechanic’s Lien”): (i) Borrower shall have provided Lender with
written notice of such Mechanic’s Lien within ten (10) days of obtaining actual
knowledge of the existence thereof; (ii) within ten (10) days of obtaining
actual knowledge of the recording of any Mechanic’s Lien, Borrower shall have
either: (A) posted a bond over such Mechanic’s Lien in accordance with
applicable law, (B) caused such Mechanic’s Lien to be paid under protest or
otherwise if permitted by applicable law, (C) paid a cash deposit equal to 125%
of the amount of the Labor and Material Costs which are the subject of such
Mechanic’s Lien, or (D) posted an indemnity bond reasonably satisfactory to
Lender with a surety reasonably satisfactory to Lender, in the amount of the
Labor and Material Costs which are the subject of such Mechanic’s Lien, plus in
each instance a reasonable additional sum to pay all costs, interest and
penalties that may be imposed or incurred in connection therewith; (iii) no
Event of Default shall have occurred and be continuing under the Loan Agreement,
the Note, this Deed of Trust or any of the other Loan Documents; (iv) Borrower
shall at all times diligently prosecute the discharge of such Mechanic’s Lien,
and shall update Lender regarding the status of same from time to time upon
Lender’s request; (v) neither the Property nor any part thereof nor any interest
therein shall be in danger of being sold, forfeited, terminated, canceled or
lost; (vi) Borrower shall preclude the collection of, or other realization upon,
any contested amount from the Property or any revenues from or interest in the
Property; (vii) such contest by Borrower shall not materially and adversely
affect the ownership, use or occupancy of the Property, (viii) such contest by
Borrower shall not subject Trustee, Lender or Borrower to civil or criminal
liability (other than the civil liability of Borrower for the amount of the Lien
in question plus interest); and (ix) Borrower has not consented to such
Mechanic’s Lien.
 
Section 3.7            Performance of Other Agreements.  Borrower shall observe
and perform each and every term, covenant and provision to be observed or
performed by Borrower pursuant to the Loan Agreement and any other Loan
Document.
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE 4
OBLIGATIONS AND RELIANCES
 
Section 4.1            Relationship of Borrower and Lender.  The relationship
between Borrower and Lender is solely that of debtor and creditor, and Lender
has no fiduciary or other special relationship with Borrower, and no term or
condition of any of the Loan Agreement, the Note, this Deed of Trust or the
other Loan Documents shall be construed so as to deem the relationship between
Borrower and Lender to be other than that of debtor and creditor.
 
Section 4.2            No Reliance on Lender.  The general partners, members,
principals and (if Borrower is a trust) beneficial owners of Borrower, as
applicable, are experienced in the ownership and operation of properties similar
to the Property, and Borrower and Lender are relying solely upon such expertise
and business plan in connection with the ownership and operation of the
Property.  Borrower is not relying on Lender’s expertise, business acumen or
advice in connection with the Property.
 
Section 4.3            No Lender Obligations.
 
(a)           Notwithstanding the provisions of Subsections 1.1(h) and (m) or
Section 1.2, this Deed of Trust shall not be construed so as to constitute
Lender’s agreement to perform  or assumption of (i) any obligations under the
Leases, or (ii) any obligations with respect to any other agreements, contracts,
certificates, instruments, franchises, permits, trademarks, licenses or other
documents.
 
(b)           By accepting or approving anything required to be observed,
performed or fulfilled or to be given to Trustee or Lender pursuant to this Deed
of Trust, the Loan Agreement, the Note or the other Loan Documents, including,
without limitation, any officer’s certificate, balance sheet, statement of
profit and loss or other financial statement, survey, appraisal or insurance
policy, neither Trustee nor Lender shall be deemed to have warranted, consented
to, or affirmed the sufficiency, legality or effectiveness of same, and such
acceptance or approval thereof shall not constitute any warranty or affirmation
with respect thereto by Lender or Trustee.
 
Section 4.4            Reliance.  Borrower recognizes and acknowledges that (a)
in accepting the Loan Agreement, the Note, this Deed of Trust and the other Loan
Documents, Trustee and Lender are expressly and primarily relying on the truth
and accuracy of the warranties and representations set forth in Article 3 of the
Loan Agreement without any obligation to investigate the Property and
notwithstanding any investigation of the Property by Trustee and Lender, (b)
such reliance existed on the part of Trustee and Lender prior to the date
hereof, (c) the warranties and representations are a material inducement to
Lender in making the Loan, and (d) Lender would not be willing to make the Loan
and accept this Deed of Trust in the absence of the warranties and
representations as set forth in Article 3 of the Loan Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
ARTICLE 5
FURTHER ASSURANCES
 
Section 5.1            Recording of Deed of Trust, Etc.  Borrower forthwith upon
the execution and delivery of this Deed of Trust and thereafter, from time to
time, will cause this Deed of Trust and any of the other Loan Documents creating
a Lien or security interest or evidencing the Lien hereof upon the Property and
each instrument of further assurance to be filed, registered or recorded in such
manner and in such places as may be required by any present or future law in
order to publish notice of and fully to protect and perfect the Lien or security
interest hereof upon, and the interest of Lender in, the Property.  Borrower
will pay all taxes, filing, registration or recording fees, and all expenses
incident to the preparation, execution, acknowledgment and/or recording of the
Note, this Deed of Trust, the other Loan Documents, any note, deed of trust or
mortgage supplemental hereto, any security instrument with respect to the
Property and any instrument of further assurance, and any modification or
amendment of any of the foregoing documents, and all federal, state, county and
municipal taxes, duties, imposts, assessments and charges arising out of or in
connection with the execution and delivery of this Deed of Trust, any deed of
trust or mortgage supplemental hereto, any security instrument with respect to
the Property or any instrument of further assurance, and any modification or
amendment of any of the foregoing documents, except where prohibited by law so
to do.
 
Section 5.2            Further Acts, Etc.  Borrower will, at the cost of
Borrower, and without expense to Trustee or Lender, do, execute, acknowledge and
deliver all and every such further acts, deeds, conveyances, deeds of trust,
mortgages, assignments, notices of assignments, transfers and assurances as
Lender shall, from time to time, reasonably require, for the better assuring,
conveying, assigning, transferring, and confirming unto Lender the property and
rights hereby mortgaged, deeded, granted, bargained, sold, conveyed, confirmed,
pledged, assigned, warranted and transferred or intended now or hereafter so to
be, or which Borrower may be or may hereafter become bound to convey or assign
to Lender, or for carrying out the intention or facilitating the performance of
the terms of this Deed of Trust or for filing, registering or recording this
Deed of Trust, or for complying with all Legal Requirements.  Borrower, on
demand, will execute and deliver, and in the event it shall fail to so execute
and deliver, hereby authorizes Lender to execute in the name of Borrower or
without the signature of Borrower to the extent Lender may lawfully do so, one
or more financing statements to evidence more effectively the security interest
of Lender in the Property.  Borrower grants to Lender an irrevocable power of
attorney coupled with an interest for the purpose of exercising and perfecting
any and all rights and remedies available to Lender at law and in equity,
including, without limitation, such rights and remedies available to Lender
pursuant to this Section 5.2.
 
Section 5.3            Changes in Tax, Debt, Credit and Documentary Stamp Laws.
 
(a)           If any law is enacted or adopted or amended after the date of this
Deed of Trust which deducts the Debt from the value of the Property for the
purpose of taxation or which imposes a tax, either directly or indirectly, on
the Debt or Lender’s interest in the Property, Borrower will pay the tax, with
interest and penalties thereon, if any.  If Lender is advised by counsel chosen
by it that the payment of tax by Borrower would be unlawful or taxable to Lender
or unenforceable or provide the basis for a defense of usury, then Lender shall
have the option by written notice of not less than one hundred twenty (120) days
to declare the Debt immediately due and payable.
 
 
12

--------------------------------------------------------------------------------

 
 
(b)           Borrower will not claim or demand or be entitled to any credit or
credits on account of the Debt for any part of the Taxes or Other Charges
assessed against the Property, or any part thereof, and no deduction shall
otherwise be made or claimed from the assessed value of the Property, or any
part thereof, for real estate tax purposes by reason of this Deed of Trust or
the Debt.  If such claim, credit or deduction shall be required by law, Lender
shall have the option, by written notice of not less than one hundred twenty
(120) days, to declare the Debt immediately due and payable.
 
(c)           If at any time the United States of America, any State thereof or
any subdivision of any such State shall require revenue or other stamps to be
affixed to the Note, this Deed of Trust, or any of the other Loan Documents or
shall impose any other tax or charge on the same, Borrower will pay for the
same, with interest and penalties thereon, if any.
 
Section 5.4            Splitting of Deed of Trust.  Subject to the terms and
conditions of the Loan Agreement, this Deed of Trust and the Note may, at any
time until the same shall be fully paid and satisfied, at the sole election of
Lender, be split or divided into two or more notes and two or more deeds of
trust, in such denominations as Lender shall determine in its sole discretion
(subject to the following sentence), each of which shall cover all or a portion
of the Property to be more particularly described therein.  To that end, but
subject to the terms and conditions of the Loan Agreement, Borrower, upon
written request of Lender, shall execute, acknowledge and deliver, or cause to
be executed, acknowledged and delivered by the then owner of the Property, to
Lender and/or its designee or designees, substitute notes and deeds of trust in
such principal amounts, aggregating not more than the then unpaid principal
amount of the Note, and containing terms, provisions and clauses similar to
those contained herein and in the Note, and such other documents and instruments
as may be required by Lender.
 
Section 5.5            Replacement Documents.  Upon receipt of an affidavit of
an officer of Lender as to the loss, theft, destruction or mutilation of the
Note or any other Loan Document which is not of public record, and, in the case
of any such mutilation, upon surrender and cancellation of the Note or such
other Loan Document, Borrower will issue, in lieu thereof, a replacement Note or
a replacement of such other Loan Document, dated as of the date of such lost,
stolen, destroyed or mutilated Note or other Loan Document in the same principal
amount thereof and in the same form and substance.
 
ARTICLE 6
DUE ON SALE/ENCUMBRANCE
 
Section 6.1            Lender Reliance.  Borrower acknowledges that Lender has
examined and relied on the experience of Borrower and its general partners,
members, principals and (if Borrower is a trust) beneficial owners in owning and
operating properties such as the Property in agreeing to make the Loan, and will
continue to rely on Borrower’s ownership of the Property as a means of
maintaining the value of the Property as security for the payment and
performance of the Obligations, including the repayment of the Debt.  Borrower
acknowledges that Lender has a valid interest in maintaining the value of the
Property so as to ensure that, should Borrower default in the payment and/or
performance of the Obligations, including the repayment of the Debt, Lender can
recover the Debt by a sale of the Property.
 
Section 6.2            No Transfer.  Borrower shall not permit or suffer any
Transfer to occur except in accordance with the terms of the Loan Agreement.
 
 
13

--------------------------------------------------------------------------------

 
 
ARTICLE 7
RIGHTS AND REMEDIES UPON DEFAULT
 
Section 7.1            Remedies.  If and to the fullest extent permitted by law,
upon the occurrence and during the continuance of any Event of Default, Borrower
agrees that Lender may at its option and by or through a trustee, nominee,
assignee or otherwise (including, without limitation, the Trustee) take such
action, without notice or demand, as Lender deems advisable to protect and
enforce its rights against Borrower and in and to the Property, including, but
not limited to, the following actions, each of which may be pursued concurrently
or otherwise, at such time and in such order as Lender may determine, in its
sole discretion, without impairing or otherwise affecting the other rights and
remedies of Trustee and Lender:
 
(a)           declare the entire unpaid Debt to be immediately due and payable;
 
(b)           give such notice of default and of election to cause the Property
to be sold as may be required by law or as may be necessary to cause Trustee to
exercise the power of sale granted herein; Trustee shall then record and give
such notice of Trustee’s sale as then required by law and, after the expiration
of such time as may be required by law, may sell the Property at the time and
place specified in the notice of sale, as a whole or in separate parcels as
directed by Lender, or by Borrower to the extent required by law, at public
auction to the highest bidder for cash in lawful money of the United States,
payable at time of sale, all in accordance with applicable law.  Trustee, from
time to time, may postpone or continue the sale of all or any portion of the
Property by public declaration at the time and place last appointed for the sale
and no other notice of the postponed sale shall be required unless provided by
applicable law.  Upon any sale, Trustee shall deliver its deed conveying the
property sold, without any covenant or warranty, expressed or implied, to the
purchaser or purchasers at the sale.  The recitals in such deed of any matters
or facts shall be conclusive as to the accuracy thereof;
 
(c)           institute proceedings, judicial or otherwise, for the complete
foreclosure of this Deed of Trust under any applicable provision of law, in
which case the Property or any interest therein may be sold for cash or upon
credit in one or more parcels or in several interests or portions and in any
order or manner;
 
(d)           with or without entry, to the extent permitted and pursuant to the
procedures provided by applicable law, institute proceedings for the partial
foreclosure of this Deed of Trust for the portion of the Debt then due and
payable, subject to the continuing lien and security interest of this Deed of
Trust for the balance of the Obligations not then due, unimpaired and without
loss of priority;
 
(e)           sell for cash or upon credit the Property or any part thereof and
all estate, claim, demand, right, title and interest of Borrower therein and
rights of redemption thereof, pursuant to power of sale or otherwise, at one or
more sales, as an entirety or in parcels, at such time and place, upon such
terms and after such notice thereof, all as may be required or permitted by law;
and, without limiting the foregoing:
 
 
14

--------------------------------------------------------------------------------

 
 
(i) In connection with any sale or sales hereunder, Lender shall be entitled to
elect to treat any of the Property which consists of (x) a right in action, or
(y) any portion of the Property that can be severed from the Real Property
covered hereby, or (z) any Improvements (without causing structural damage
thereto), as if the same were personal property, and dispose of the same in
accordance with applicable law, separate and apart from the sale of the Real
Property.  Where the Property consists of Real Property, Personal Property,
Equipment or Fixtures, whether or not such Personal Property or Equipment is
located on or within the Real Property, Lender shall be entitled to elect to
exercise its rights and remedies against any or all of the Real Property,
Personal Property, Equipment and Fixtures in such order and manner as is now or
hereafter permitted by applicable law;
 
(ii) Lender shall be entitled to elect to proceed against any or all of the Real
Property, Personal Property, Equipment and Fixtures in any manner permitted
under applicable law; and if Lender so elects pursuant to applicable law, the
power of sale herein granted shall be exercisable with respect to all or any of
the Real Property, Personal Property, Equipment and Fixtures covered hereby, as
designated by Lender and Trustee, on behalf of Lender, is hereby authorized and
empowered to conduct any such sale of any Real Property, Personal Property,
Equipment and Fixtures in accordance with the procedures applicable to Real
Property;
 
(iii) Should Lender elect to sell any portion of the Property which is Real
Property or which is Personal Property, Equipment or Fixtures that the Lender
has elected under applicable law to sell together with Real Property in
accordance with the laws governing a sale of the Real Property, Lender shall
give such notice of the occurrence of an Event of Default, if any, and its
election to sell such Property, each as may then be required by
law.  Thereafter, upon the expiration of such time and the giving of such notice
of sale as may then be required by law, subject to the terms hereof and of the
other Loan Documents, and without the necessity of any demand on Borrower,
Trustee, on behalf of Lender, at the time and place specified in the notice of
sale, shall sell such Real Property or part thereof at public auction to the
highest bidder for cash in lawful money of the United States.  Lender may from
time to time, or cause Trustee to, postpone any sale hereunder by public
announcement thereof at the time and place noticed for any such sale; and
 
(iv) If the Property consists of several lots, parcels or items of property,
Lender shall, subject to applicable law, (A) designate the order in which such
lots, parcels or items shall be offered for sale or sold, or (B) elect to sell
such lots, parcels or items through a single sale, or through two or more
successive sales, or in any other manner Lender designates.  Any Person,
including Borrower or Lender, may purchase at any sale hereunder.  Should Lender
desire that more than one sale or other disposition of the Property be
conducted, Lender shall, subject to applicable law, cause such sales or
dispositions to be conducted simultaneously, or successively, on the same day,
or at such different days or times and in such order as Lender may designate,
and no such sale shall terminate or otherwise affect the Lien of this Deed of
Trust on any part of the Property not sold until all the Obligations have been
satisfied in full.  In the event Lender elects to dispose of the Property
through more than one sale, except as otherwise provided by applicable law,
Borrower agrees to pay the costs and expenses of each such sale and of any
judicial proceedings wherein such sale may be made;
 
 
15

--------------------------------------------------------------------------------

 
 
(f)           institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein, in the
Note, in the Loan Agreement or in the other Loan Documents;
 
(g)           recover judgment on the Note either before, during or after any
proceedings for the enforcement of this Deed of Trust or the other Loan
Documents;
 
(h)           apply for the appointment of a receiver (which receiver shall have
all powers permitted to such party by applicable law), trustee, liquidator or
conservator of the Property, without notice and without regard for the adequacy
of the security for the Debt and without regard for the solvency of Borrower,
any guarantor or indemnitor with respect to the Loan or any Person otherwise
liable for the payment of the Debt or any part thereof;
 
(i)           the license granted to Borrower under Section 1.2 hereof shall
automatically be revoked and Lender may enter into or upon the Property, either
personally or by its agents, nominees or attorneys and dispossess Borrower and
its agents and servants therefrom, without liability for trespass, damages or
otherwise and exclude Borrower and its agents or servants wholly therefrom, and
take possession of all books, records and accounts relating thereto and Borrower
agrees to surrender possession of the Property and of such books, records and
accounts to Lender upon demand, and thereupon Lender may (i) use, operate,
manage, control, insure, maintain, repair, restore and otherwise deal with all
and every part of the Property and conduct the business thereat; (ii) complete
any construction on the Property in such manner and form as Lender deems
advisable; (iii) make alterations, additions, renewals, replacements and
improvements to or on the Property; (iv) exercise all rights and powers of
Borrower with respect to the Property, whether in the name of Borrower or
otherwise, including, without limitation, the right to make, cancel, enforce or
modify Leases, obtain and evict tenants and demand, sue for, collect and receive
all Rents of the Property and every part thereof; (v) require Borrower to pay
monthly in advance to Lender, or any receiver appointed to collect the Rents,
the fair and reasonable rental value for the use and occupation of such part of
the Property as may be occupied by Borrower; (vi) require Borrower to vacate and
surrender possession of the Property to Lender or to such receiver and, in
default thereof, Borrower may be evicted by summary proceedings or otherwise;
and (vi) apply the receipts from the Property to the payment and performance of
the Obligations (including, without limitation, the payment of the Debt), in
such order, priority and proportions as Lender shall deem appropriate in its
sole discretion after deducting therefrom all expenses (including reasonable
attorneys’ fees and costs) incurred in connection with the aforesaid operations
and all amounts necessary to pay the Taxes, Other Charges, Insurance Premiums
and other expenses in connection with the Property, as well as just and
reasonable compensation for the services of Lender, its counsel, agents and
employees;
 
(j)           exercise any and all rights and remedies granted to a secured
party upon default under the Uniform Commercial Code, including, without
limiting the generality of the foregoing: (i) the right to take possession of
the Fixtures, the Equipment and/or the Personal Property, or any part thereof,
and to take such other measures as Lender may deem necessary for the care,
protection and preservation of the Fixtures, the Equipment and the Personal
Property, and (ii) request Borrower, at its sole cost and expense, to assemble
the Fixtures, the Equipment and/or the Personal Property and make it available
to Lender at a convenient place acceptable to Lender.  If and to the extent
permitted by law, any notice of sale, disposition or other intended action by
Lender with respect to the Fixtures, the Equipment and/or the Personal Property
sent to Borrower in accordance with the provisions hereof at least ten (10) days
prior to such action, shall constitute commercially reasonable notice to
Borrower;
 
 
16

--------------------------------------------------------------------------------

 
 
(k)           apply any sums then deposited or held in escrow or otherwise by or
on behalf of Lender in accordance with the terms of the Loan Agreement, this
Deed of Trust or any other Loan Document to the payment of the following items
in any order in its sole discretion:
 
(i)           Taxes and Other Charges (if and only to the extent not actually
paid by Ground Tenant or any other Tenant);
 
(ii)          Insurance Premiums (if and only to the extent not actually paid by
Ground Tenant or any other Tenant);
 
(iii)         Interest on the unpaid principal balance of the Note;
 
(iv)         Amortization of the unpaid principal balance of the Note; and/or
 
(v)          All other sums payable pursuant to the Note, the Loan Agreement,
this Deed of Trust and the other Loan Documents, including, without limitation,
the Prepayment Fee, if applicable, and advances made by Lender pursuant to the
terms of this Deed of Trust;
 
(l)           pursue such other remedies as Lender and Trustee may have under
applicable law; and/or
 
(m)         apply the undisbursed balance of any Net Proceeds Deficiency
deposit, together with interest thereon, to the payment of the Debt in such
order, priority and proportions as Lender shall deem to be appropriate in its
sole discretion.
 
In the event of a sale, by foreclosure, power of sale or otherwise, of less than
all of Property, this Deed of Trust shall continue as a Lien and security
interest on the remaining portion of the Property unimpaired and without loss of
priority.
 
Section 7.2            Application of Proceeds.  The purchase money proceeds and
avails of any disposition of the Property or any part thereof, or any other sums
collected by Trustee or Lender pursuant to the Note, this Deed of Trust or the
other Loan Documents, may be applied by Lender to the payment of the Obligations
in such priority and proportions as Lender in its discretion shall deem proper,
to the extent consistent with applicable law.
 
Section 7.3            Right to Cure Defaults.  Upon the occurrence and during
the continuance of any Event of Default or if Borrower fails to make any payment
or to do any act as herein provided, Lender may, but without any obligation to
do so and without notice to or demand on Borrower, and without releasing
Borrower from any obligation hereunder, make or do the same in such manner and
to such extent as Lender may deem necessary to protect the security
hereof.  Lender (or Trustee, as applicable) is authorized to enter upon the
Property for such purposes, or appear in, defend or bring any action or
proceeding to protect its interest in the Property or to foreclose this Deed of
Trust or to collect the Debt, and the cost and expense thereof (including
reasonable attorneys’ fees and expenses, to the extent permitted by law), with
interest as provided in this Section 7.3, shall constitute a portion of the Debt
and shall be due and payable to Lender upon demand.  All such costs and expenses
incurred by Lender and/or Trustee in remedying any Default or Event of Default
or such failed payment or act or in appearing in, defending or bringing any such
action or proceeding, as hereinabove provided, shall bear interest at the
Default Rate, for the period beginning on the first day after notice from Lender
that such cost or expense was incurred and continuing until the date of payment
to Lender.  All such costs and expenses incurred by Lender and/or Trustee
together with interest thereon calculated at the Default Rate shall be deemed to
constitute a portion of the Debt and to be secured by this Deed of Trust and the
other Loan Documents and shall be immediately due and payable upon demand by
Lender therefor.
 
 
17

--------------------------------------------------------------------------------

 
 
Section 7.4            Actions and Proceedings.  Lender shall have the right to
appear in and defend any action or proceeding brought with respect to the
Property and to bring any action or proceeding, in the name and on behalf of
Borrower, which Lender, in its sole discretion, decides should be brought to
protect its interest in the Property.
 
Section 7.5            Recovery of Sums Required to be Paid.  Lender shall have
the right from time to time to take action to recover any sum or sums which
constitute a part of the Debt as the same become due, without regard to whether
or not the balance of the Debt shall be due, and without prejudice to the right
of Lender thereafter to bring an action of foreclosure, or any other action, for
any Default or Event of Default by Borrower existing at the time such earlier
action was commenced.
 
Section 7.6            Examination of Books and Records.  At reasonable times
and upon reasonable notice (which may be given verbally), Lender, its agents,
accountants and attorneys, shall have the right to examine the records, books
and management and other papers of Borrower which reflect upon its financial
condition, either at the Property or at any office regularly maintained by
Borrower where such books and records are located.  Lender and its agents shall
have the right to make copies and extracts from the foregoing records and other
papers.  In addition, at reasonable times and upon reasonable notice (which may
be given verbally), Lender, its agents, accountants and attorneys shall have the
right to examine and audit the books and records of Borrower pertaining to the
income, expenses and operation of the Property during reasonable business hours
at any office of Borrower where the books and records are located.  This Section
7.6 shall apply throughout the term of the Note and without regard to whether an
Event of Default has occurred or is continuing.
 
Section 7.7            Other Rights, Etc.
 
(a)           The failure of Lender or Trustee to insist upon strict performance
of any term hereof shall not be deemed to be a waiver of any term of this Deed
of Trust.  Borrower shall not be relieved of Borrower’s obligations hereunder by
reason of (i) the failure of Lender or Trustee to comply with any request of
Borrower or any guarantor or indemnitor with respect to the Loan to take any
action to foreclose this Deed of Trust or otherwise enforce any of the
provisions hereof or of the Note or the other Loan Documents, (ii) the release,
regardless of consideration, of the whole or any part of the Property, or of any
Person liable for the Obligations or any portion thereof, or (iii) any agreement
or stipulation by Lender extending the time of payment or otherwise modifying or
supplementing the terms of the Note, this Deed of Trust or the other Loan
Documents.
 
 
18

--------------------------------------------------------------------------------

 
 
(b)           It is agreed that the risk of loss or damage to the Property is on
Borrower, and Lender shall have no liability whatsoever for any decline in value
of the Property, for failure to maintain the Policies, or for failure to
determine whether insurance in force is adequate as to the amount of risks
insured.  Possession by Lender shall not be deemed an election of judicial
relief, if any such possession is requested or obtained, with respect to any
Property or collateral not in Lender’s possession.
 
(c)           Lender may resort for the payment and performance of the
Obligations (including, but not limited to, the payment of the Debt) to any
other security held by Lender in such order and manner as Lender, in its
discretion, may elect.  Lender may take action to recover the Debt, or any
portion thereof, or to enforce the Other Obligations or any covenant hereof,
without prejudice to the right of Lender thereafter to foreclose this Deed of
Trust.  The rights of Lender under this Deed of Trust shall be separate,
distinct and cumulative and none shall be given effect to the exclusion of the
others.  No act of Lender shall be construed as an election to proceed under any
one provision herein to the exclusion of any other provision.  Lender and
Trustee shall not be limited exclusively to the rights and remedies herein
stated but shall be entitled to every right and remedy now or hereafter afforded
at law or in equity.
 
Section 7.8            Right to Release Any Portion of the Property.  Lender may
release any portion of the Property for such consideration as Lender may require
without, as to the remainder of the Property, in any way impairing or affecting
the Lien or priority of this Deed of Trust, or improving the position of any
subordinate lienholder with respect thereto, except to the extent that the Debt
shall have been reduced by the actual monetary consideration, if any, received
by Lender for such release, and Lender may accept by assignment, pledge or
otherwise any other property in place thereof as Lender may require without
being accountable for so doing to any other lienholder.  This Deed of Trust
shall continue as a Lien and security interest in the remaining portion of the
Property.
 
Section 7.9            Violation of Laws.  If the Property is not in full
compliance with all Legal Requirements, Lender may impose additional
requirements upon Borrower in connection herewith, including, without
limitation, monetary reserves or financial equivalents.
 
Section 7.10           Recourse and Choice of Remedies.  Notwithstanding any
other provision of this Deed of Trust or the Loan Agreement, including, without
limitation, Section 11.22 of the Loan Agreement, Lender and the other
Indemnified Parties (as hereinafter defined) are entitled to enforce the
obligations of Borrower and any guarantor or indemnitor of the Loan contained in
Sections 8.1, 8.2 and 8.3 herein and in Section 9.2 of the Loan Agreement
without first resorting to or exhausting any security or collateral and without
first having recourse to the Note or any of the Property, through foreclosure,
exercise of a power of sale or acceptance of a deed in lieu of foreclosure or
otherwise, and in the event Lender commences a foreclosure action against the
Property, or exercises the power of sale pursuant to this Deed of Trust, Lender
shall be entitled to pursue a deficiency judgment with respect to such
obligations against Borrower and any guarantor or indemnitor with respect to the
Loan, as applicable.  The provisions of Sections 8.1, 8.2 and 8.3 herein and
Section 9.2 of the Loan Agreement are exceptions to any non-recourse or
exculpation provisions in the Loan Agreement, the Note, this Deed of Trust
and/or the other Loan Documents, and Borrower and any guarantor or indemnitor
with respect to the Loan are fully and personally liable for the Obligations set
forth in said Sections 8.1, 8.2 and 8.3 herein and in said Section 9.2 of the
Loan Agreement.  The liability of Borrower with respect to the Obligations set
forth in Sections 8.1, 8.2 and 8.3 herein and Borrower and any guarantor or
indemnitor of the Loan with respect to the Obligations set forth in Section 9.2
of the Loan Agreement is not limited to the original principal amount of the
Note.  Notwithstanding the foregoing, nothing herein shall inhibit or prevent
Lender from foreclosing or exercising a power of sale pursuant to this Deed of
Trust or exercising any other rights and remedies pursuant to the Loan
Agreement, the Note, this Deed of Trust and/or the other Loan Documents, whether
simultaneously with foreclosure proceedings or in any other sequence.  A
separate action or actions may be brought and prosecuted against Borrower with
respect to the Obligations set forth in Sections 8.1, 8.2 and 8.3 herein and
Section 9.2 of the Loan Agreement, whether or not an action is brought against
any other Person and whether or not any other Person is joined in such action or
actions.  In addition, Lender shall have the right but not the obligation to
join and participate in, as a party if it so elects, any administrative or
judicial proceedings or actions initiated in connection with any matter
addressed in the Environmental Indemnity.
 
 
19

--------------------------------------------------------------------------------

 
 
Section 7.11            Right of Entry.  Upon reasonable notice (which may be
given verbally) to Borrower, Lender and its agents shall have the right to enter
and inspect the Property at all reasonable times.
 
Section 7.12            Limitation on Remedies.  Notwithstanding anything to the
contrary contained herein, the rights and remedies of Lender under this Article
7 shall be limited by and subject to applicable law.
 
ARTICLE 8
INDEMNIFICATION
 
Section 8.1             General Indemnification.  Borrower shall, at its sole
cost and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties for, from and against any and all claims, suits, liabilities
(including, without limitation, strict liabilities), actions, proceedings,
obligations, debts, damages, losses, costs, expenses, diminutions in value,
fines, penalties, charges, fees, expenses, judgments, awards, amounts paid in
settlement, punitive damages, foreseeable and unforeseeable consequential
damages, of whatever kind or nature (including, but not limited to, reasonable
attorneys’ fees and other costs of defense) (collectively, the “Losses”),
imposed upon or incurred by or asserted against any Indemnified Parties and
directly or indirectly arising out of or in any way relating to any one or more
of the following: (a) ownership of this Deed of Trust, the Property or any
interest therein or receipt of any Rents; (b) any amendment to, or restructuring
of, the Obligations (including, but not limited to, the Debt) and the Note, the
Loan Agreement, this Deed of Trust and/or any other Loan Document; (c) any and
all lawful action that may be taken by Lender in connection with the enforcement
of the provisions of this Deed of Trust or the Loan Agreement or the Note or any
of the other Loan Documents, whether or not suit is filed in connection with
same, or in connection with Borrower, any guarantor or indemnitor and/or any
partner, member, joint venturer or shareholder thereof becoming a party to a
voluntary or involuntary federal or state bankruptcy, insolvency or similar
proceeding; (d) any accident, injury to or death of persons or loss of or damage
to property occurring in, on or about the Property or any part thereof or on the
adjoining sidewalks, curbs, adjacent property or adjacent parking areas, streets
or ways; (e) any use, non-use or condition in, on or about the Property or any
part thereof or on the adjoining sidewalks, curbs, adjacent property or adjacent
parking areas, streets or ways; (f) any failure on the part of Borrower to
perform or to be in compliance with any of the terms of this Deed of Trust; (g)
performance of any labor or services or the furnishing of any materials or other
property in respect of the Property or any part thereof; (h) the failure of any
Person to file timely with the Internal Revenue Service an accurate Form 1099-B,
Statement for Recipients of Proceeds from Real Estate, Broker and Barter
Exchange Transactions, which may be required in connection with this Deed of
Trust, or to supply a copy thereof in a timely fashion to the recipient of the
proceeds of the transaction in connection with which this Deed of Trust is made;
(i) any failure of the Property to be in compliance with any Legal Requirements;
(j) the enforcement by any of the Indemnified Parties of the provisions of this
Article 8; (k) any and all claims and demands whatsoever which may be asserted
against Lender by reason of any alleged obligations or undertakings on its part
to perform or discharge any of the terms, covenants or agreements contained in
any Lease; (1) the payment of any commission, charge or brokerage fee to anyone
claiming through Borrower (or any affiliate thereof) which may be payable in
connection with the funding of the Loan; or (m) any misrepresentation made by
Borrower in this Deed of Trust or in any other Loan Document.  Any amounts
payable to Lender by reason of the application of this Section 8.1 shall become
immediately due and payable and shall bear interest at the Default Rate from the
date any Loss is sustained by Lender until such amounts and any applicable
interest are paid.  For purposes of this Article 8, the term “Indemnified
Parties” means (A) Lender and any Person who is or will have been involved in
the origination of the Loan, (B) any Person who is or will have been involved in
the servicing of the Loan secured hereby, (C) any Person in whose name the
encumbrance created by this Deed of Trust is or will have been recorded, (D)
Persons who may hold or acquire or will have held a full or partial interest in
the Loan (including, but not limited to, investors or prospective investors in
the Securities, as well as custodians, trustees and other fiduciaries who hold,
have held or may hold a full or partial interest in the Loan secured hereby for
the benefit of third parties), and (E) the respective directors, officers,
shareholders, partners, members, employees, agents, servants, representatives,
contractors, subcontractors, affiliates, subsidiaries, participants, successors
and assigns of any and all of the foregoing (including, but not limited to, any
other Person who holds or acquires or will have held a participation or other
full or partial interest in the Loan, whether during the term of the Loan or as
a part of or following a foreclosure of the Loan, and including, but not limited
to, any successors by merger, consolidation or acquisition of all or a
substantial portion of Lender’s assets and business).
 
 
20

--------------------------------------------------------------------------------

 
 
Section 8.2            Deed of Trust and/or Intangible Tax.  Borrower shall, at
its sole cost and expense, protect, defend, indemnify, release and hold harmless
the Indemnified Parties from and against any and all Losses imposed upon or
incurred by or asserted against any Indemnified Parties and directly or
indirectly arising out of or in any way relating to any tax on the making and/or
recording of this Deed of Trust, the Note or any of the other Loan Documents,
but excluding any income, franchise or other similar taxes.
 
Section 8.3            ERISA Indemnification.  Borrower shall, at its sole cost
and expense, protect, defend, indemnify, release and hold harmless the
Indemnified Parties from and against any and all Losses (including, without
limitation, reasonable attorneys’ fees and costs incurred in the investigation,
defense and/or settlement of Losses incurred in correcting any prohibited
transaction or in the sale of a prohibited loan, and in obtaining any individual
prohibited transaction exemption under ERISA that may be required, in Lender’s
sole discretion) that Lender may incur, directly or indirectly, as a result of a
default under Section 4.2.13 of the Loan Agreement.
 
Section 8.4            Duty to Defend; Attorneys’ Fees and Other Fees and
Expenses.  Upon written request by any Indemnified Party, Borrower shall defend
such Indemnified Party (if requested by any Indemnified Party, in the name of
the Indemnified Party) by attorneys and other professionals approved by the
Indemnified Parties.  Notwithstanding the foregoing, if the defendants in any
such claim or proceeding include both Borrower and any Indemnified Party and
Borrower and such Indemnified Party shall have reasonably concluded that there
are any legal defenses available to it and/or other Indemnified Parties that are
different from or in addition to those available to Borrower, such Indemnified
Party shall have the right to select separate counsel to assert such legal
defenses and to otherwise participate in the defense of such action on behalf of
such Indemnified Party.  Upon demand, Borrower shall pay or, in the sole and
absolute discretion of the Indemnified Parties, reimburse, the Indemnified
Parties for the payment of the reasonable fees and disbursements of attorneys,
engineers, environmental consultants, laboratories and other professionals in
connection therewith.
 
 
21

--------------------------------------------------------------------------------

 
 
ARTICLE 9
WAIVERS
 
Section 9.1            Waiver of Counterclaim.  To the extent permitted by
applicable law, Borrower hereby waives the right to assert a counterclaim, other
than a mandatory or compulsory counterclaim, in any action or proceeding brought
against it by Lender arising out of or in any way connected with this Deed of
Trust, the Loan Agreement, the Note, any of the other Loan Documents or the
Obligations.
 
Section 9.2            Marshalling and Other Matters.  To the extent permitted
by applicable law, Borrower hereby waives the benefit of all appraisement,
valuation, stay, extension, reinstatement and redemption laws now or hereafter
in force and all rights of marshalling in the event of any sale hereunder of the
Property or any part thereof or any interest therein.  Further, to the extent
permitted by applicable law, Borrower hereby expressly waives any and all rights
of redemption from sale under any order or decree of foreclosure of this Deed of
Trust on behalf of Borrower, and on behalf of each and every Person acquiring
any interest in or title to the Property subsequent to the date of this Deed of
Trust.
 
Section 9.3            Waiver of Notice.  To the extent permitted by applicable
law, Borrower shall not be entitled to any notices of any nature whatsoever from
Lender, except with respect to matters for which this Deed of Trust or the Loan
Documents specifically and expressly provide for the giving of notice by Lender
to Borrower, and except with respect to matters for which Lender is required by
applicable law to give notice, and Borrower hereby expressly waives the right to
receive any notice from Lender with respect to any matter for which this Deed of
Trust does not specifically and expressly provide for the giving of notice by
Lender to Borrower.
 
Section 9.4            Waiver of Statute of Limitations.  To the extent
permitted by applicable law, Borrower hereby expressly waives and releases its
right to plead any statute of limitations as a defense to the payment and
performance of the Obligations (including, without limitation, the payment of
the Debt).
 
 
22

--------------------------------------------------------------------------------

 
 
Section 9.5            Waiver of Jury Trial.  BORROWER AND LENDER HEREBY AGREE
NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND FOREVER
WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO TRIAL BY JURY
FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST, WITH
REGARD TO THE NOTE, THIS DEED OF TRUST OR THE OTHER LOAN DOCUMENTS, OR ANY
CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH.  THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER
AND LENDER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.  LENDER
AND TRUSTEE ARE HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.
 
Section 9.6            Survival.  The indemnifications made pursuant to Article
8 herein and the representations and warranties, covenants, and other
obligations arising under the Environmental Indemnity, shall continue
indefinitely in full force and effect and shall survive and shall in no way be
impaired by (a) any satisfaction, release or other termination of this Deed of
Trust or any other Loan Document, (b) any assignment or other transfer of all or
any portion of this Deed of Trust or any other Loan Document or Lender’s
interest in the Property (but, in such case, such indemnifications shall benefit
both the Indemnified Parties and any such assignee or transferee), (c) any
exercise of Lender’s and/or Trustee’s rights and remedies pursuant hereto,
including, but not limited to, foreclosure or acceptance of a deed in lieu of
foreclosure, any exercise of any rights and remedies pursuant to the Loan
Agreement, the Note or any of the other Loan Documents, any transfer of all or
any portion of the Property (whether by Borrower or by Lender following
foreclosure or acceptance of a deed in lieu of foreclosure or at any other
time), (d) any amendment to this Deed of Trust, the Loan Agreement, the Note or
any other Loan Document, and/or (e) any act or omission that might otherwise be
construed as a release or discharge of Borrower from the Obligations or any
portion thereof.  Notwithstanding the foregoing, provided that Lender has not
previously enforced its remedies against Borrower or Guarantor under the Loan
Documents (including under the Guaranty) and the Borrower’s Obligations under
the Loan Documents have been indefeasibly paid in full, the indemnifications
made pursuant to this Article 8 shall terminate on the date which is 365-days
following the date that such Obligations have been indefeasibly paid in full.
 
ARTICLE 10
EXCULPATION
 
The provisions of Section 11.22 of the Loan Agreement are hereby incorporated by
reference into this Deed of Trust to the same extent and with the same force as
if fully set forth herein.
 
 
23

--------------------------------------------------------------------------------

 
 
ARTICLE 11
NOTICES
 
All notices or other written communications hereunder shall be delivered in
accordance with Section 11.6 of the Loan Agreement, except that if Notice is to
be delivered to Trustee, it shall be delivered to such party at the address
stated on the first page of this Deed of Trust.
 
ARTICLE 12
APPLICABLE LAW
 
Section 12.1            Governing Law; Jurisdiction; Service of Process.
 
(a)           THIS DEED OF TRUST WAS NEGOTIATED IN THE STATE OF NEW YORK, AND
MADE BY BORROWER AND ACCEPTED BY LENDER IN THE STATE OF NEW YORK, AND THE
PROCEEDS OF THE NOTE SECURED HEREBY WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS DEED OF TRUST AND THE OBLIGATIONS ARISING
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE
(WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE
UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE
CREATION, PERFECTION, PRIORITY, VALIDITY AND ENFORCEMENT OF THE LIENS AND
SECURITY INTERESTS CREATED PURSUANT HERETO WITH RESPECT TO THE PROPERTY SHALL BE
GOVERNED BY, AND CONSTRUED ACCORDING TO, THE LAW OF THE STATE IN WHICH THE
PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED
BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE
CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE
OBLIGATIONS ARISING HEREUNDER AND THEREUNDER.  TO THE FULLEST EXTENT PERMITTED
BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO
ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS DEED OF TRUST AND/OR
THE OTHER LOAN DOCUMENTS, AND THIS DEED OF TRUST AND THE OTHER LOAN DOCUMENTS
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
 
(b)           ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER
ARISING OUT OF OR RELATING TO THIS DEED OF TRUST MAY, AT LENDER’S OPTION, BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW
YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND
BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE
AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BORROWER
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT,
ACTION OR PROCEEDING.  BORROWER DOES HEREBY DESIGNATE AND APPOINT
 
 
24

--------------------------------------------------------------------------------

 
 
NATIONAL REGISTERED AGENTS, INC.
875 AVENUE OF THE AMERICAS, SUITE 501
NEW YORK, NY 10001


AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK.  BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II)
MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT
WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.  NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF LENDER TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST BORROWER IN ANY OTHER JURISDICTION.
 
Section 12.2            Usury Laws.  Notwithstanding anything to the contrary,
(a) all agreements and communications between Borrower and Lender are hereby and
shall automatically be limited so that, after taking into account all amounts
deemed to constitute interest, the interest contracted for, charged or received
by Lender shall never exceed the Maximum Legal Rate, (b) in calculating whether
any interest exceeds the Maximum Legal Rate, all such interest shall be
amortized, prorated, allocated and spread over the full amount and term of all
principal indebtedness of Borrower to Lender, and (c) if through any contingency
or event, Lender receives or is deemed to receive interest in excess of the
Maximum Legal Rate, any such excess shall be deemed to have been applied toward
payment of the principal of any and all then outstanding indebtedness of
Borrower to Lender, or if there is no such indebtedness, shall immediately be
returned to Borrower.
 
Section 12.3            Provisions Subject to Applicable Law.  All rights,
powers and remedies provided in this Deed of Trust may be exercised only to the
extent that the exercise thereof does not violate any applicable provisions of
law and are intended to be limited to the extent necessary so that they will not
render this Deed of Trust invalid, unenforceable or not entitled to be recorded,
registered or filed under the provisions of any applicable law.  If any term of
this Deed of Trust or any application thereof shall be invalid or unenforceable,
the remainder of this Deed of Trust and any other application of the term shall
not be affected thereby.
 
 
25

--------------------------------------------------------------------------------

 
 
ARTICLE 13
DEFINITIONS
 
Unless the context clearly indicates a contrary intent or unless otherwise
specifically provided herein, words used in this Deed of Trust may be used
interchangeably in the singular or plural form and the word “Borrower” shall
mean “each Borrower and any subsequent owner or owners of the Property or any
part thereof or any interest therein,” the word “Lender” shall mean “Lender and
any subsequent holder of the Note,” the word “Note” shall mean “the Note and any
other evidence of indebtedness secured by this Deed of Trust,” the word
“Property” shall include any portion of the Property and any interest therein,
and the phrases “attorneys’ fees”, “legal fees” and “counsel fees” shall include
any and all attorneys’, paralegal and law clerk fees and disbursements,
including, but not limited to, fees and disbursements at the pre-trial, trial
and appellate levels, incurred or paid by Lender or Trustee in protecting
Lender’s interest in the Property, the Leases and/or the Rents and/or in
enforcing its rights hereunder.  Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms.
 
ARTICLE 14
MISCELLANEOUS PROVISIONS
 
Section 14.1            No Oral Change.  This Deed of Trust, and any provisions
hereof, may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party(ies) against
whom enforcement of any modification, amendment, waiver, extension, change,
discharge or termination is sought.
 
Section 14.2            Successors and Assigns.  This Deed of Trust shall be
binding upon, and shall inure to the benefit of, Borrower and Lender and their
respective successors and permitted assigns, as set forth in the Loan Agreement.
 
Section 14.3            Inapplicable Provisions.  If any provision of this Deed
of Trust is held to be illegal, invalid or unenforceable under present or future
laws effective during the term of this Deed of Trust, such provision shall be
fully severable and this Deed of Trust shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part of
this Deed of Trust, and the remaining provisions of this Deed of Trust shall
remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance from this Deed of Trust,
unless such continued effectiveness of this Deed of Trust, as modified, would be
contrary to the basic understandings and intentions of the parties as expressed
herein.
 
Section 14.4            Headings, Etc.  The headings and captions of the various
Sections of this Deed of Trust are for convenience of reference only and are not
to be construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.
 
 
26

--------------------------------------------------------------------------------

 
 
Section 14.5            Subrogation.  If any or all of the proceeds of the Note
have been used to extinguish, extend or renew any indebtedness heretofore
existing against the Property, then, to the extent of the funds so used, Lender
shall be subrogated to all of the rights, claims, liens, titles and interests
existing against the Property heretofore held by, or in favor of, the holder of
such indebtedness and such former rights, claims, liens, titles and interests,
if any, are not waived, but rather are continued in full force and effect in
favor of Lender and are merged with the Lien and security interest created
herein as cumulative security for the payment, performance and discharge of the
Obligations (including, but not limited to, the payment of the Debt).
 
Section 14.6            Entire Agreement.  The Note, the Loan Agreement, this
Deed of Trust and the other Loan Documents constitute the entire understanding
and agreement between Borrower and Lender with respect to the transactions
arising in connection with the Obligations and supersede all prior written or
oral understandings and agreements between Borrower and Lender with respect
thereto.  Borrower hereby acknowledges that, except as incorporated in writing
in the Note, the Loan Agreement, this Deed of Trust and the other Loan
Documents, there are not, and were not, and no Persons are or were authorized by
Lender to make, any representations, understandings, stipulations, agreements or
promises, oral or written, with respect to the transaction which is the subject
of the Note, the Loan Agreement, this Deed of Trust and the other Loan
Documents.
 
Section 14.7            Limitation on Lender’s Responsibility.  No provision of
this Deed of Trust shall operate to place any obligation or liability for the
control, care, management or repair of the Property upon Lender, nor shall it
operate to make Lender responsible or liable for any waste committed on the
Property by the Tenants or any other Person, or for any dangerous or defective
condition of the Property, or for any negligence in the management, upkeep,
repair or control of the Property resulting in loss or injury or death to any
Tenant, licensee, employee or stranger.  Nothing herein contained shall be
construed as constituting Lender a “mortgagee in possession.”
 
Section 14.8            Recitals.  The recitals hereof are a part hereof, form a
basis for this Deed of Trust and shall be considered prima facie evidence of the
facts and documents referred to therein.
 
ARTICLE 15
TRUSTEE
 
Section 15.1            Certain Rights.  With the approval of Lender, Trustee
shall have the right to take any and all of the following actions:  (i) to
select, employ and consult with counsel (who may be, but need not be, counsel
for Lender) upon any matters arising hereunder, including the preparation,
execution and interpretation of the Loan Documents, and shall be fully protected
in relying as to legal matters on the advice of counsel, (ii) to execute any of
the trusts and powers hereof and to perform any duty hereunder either directly
or through his or her agents or attorneys, (iii) to select and employ, in and
about the execution of his or her duties hereunder, suitable accountants,
engineers and other experts, agents and attorneys-in-fact, either corporate or
individual, not regularly in the employ of Trustee (and Trustee shall not be
answerable for any act, default, negligence, or misconduct of any such
accountant, engineer or other expert, agent or attorney-in-fact, if selected
with reasonable care, or for any error of judgment or act done by Trustee in
good faith, or be otherwise responsible or accountable under any circumstances
whatsoever, except for Trustee's gross negligence or bad faith), and (iv) any
and all other lawful action that Lender may instruct Trustee to take to protect
or enforce Lender’s rights hereunder.  Trustee shall not be personally liable in
case of entry by Trustee, or anyone entering by virtue of the powers herein
granted to Trustee, upon the Trust Property for debts contracted for or
liability or damages incurred in the management or operation of the Trust
Property.  Trustee shall have the right to rely on any instrument, document, or
signature authorizing or supporting any action taken or proposed to be taken by
Trustee hereunder, believed by Trustee in good faith to be genuine.  Trustee
shall be entitled to reimbursement for expenses incurred by Trustee in the
performance of Trustee's duties hereunder and to reasonable compensation for
such of Trustee's services hereunder as shall be rendered.  Borrower will, from
time to time, pay the compensation due to Trustee hereunder and reimburse
Trustee for, and save and hold Trustee harmless against, any and all liability
and expenses which may be incurred by Trustee in the performance of Trustee's
duties.
 
 
27

--------------------------------------------------------------------------------

 
 
Section 15.2            Retention of Money.  All moneys received by Trustee
shall, until used or applied as herein provided, be held in trust for the
purposes for which they were received, and shall be segregated from any other
moneys of Trustee.
 
Section 15.3            Successor Trustees.  Trustee may resign by the giving of
notice of such resignation in writing to Lender.  If Trustee shall die, resign
or become disqualified from acting in the execution of this trust, or if, for
any reason, Lender, in Lender’s sole discretion and with or without cause, shall
prefer to appoint a substitute trustee or multiple substitute trustees, or
successive substitute trustees or successive multiple substitute trustees, to
act instead of the aforenamed Trustee, Lender shall have full power to appoint a
substitute trustee (or, if preferred, multiple substitute trustees) in
succession who shall succeed (and if multiple substitute trustees are appointed,
each of such multiple substitute trustees shall succeed) to all the estates,
rights, powers and duties of the aforenamed Trustee.  Such appointment may be
executed by any authorized agent of Lender, and if such Lender be a corporation
and such appointment be executed on its behalf by any officer of such
corporation, such appointment shall be conclusively presumed to be executed with
authority and shall be valid and sufficient without proof of any action by the
board of directors or any superior officer of the corporation.  Borrower hereby
ratifies and confirms any and all acts which the aforenamed Trustee, or his or
her successor or successors in this trust, shall do lawfully by virtue
hereof.  If multiple substitute trustees are appointed, each of such multiple
substitute trustees shall be empowered and authorized to act alone without the
necessity of the joinder of the other multiple substitute trustees, whenever any
action or undertaking of such substitute trustees is requested or required under
or pursuant to this Deed of Trust or applicable law.  Any prior election to act
jointly or severally shall not prevent either or both of such multiple
substitute Trustees from subsequently executing, jointly or severally, any or
all of the provisions hereof.
 
Section 15.4            Perfection of Appointment.  Should any deed, conveyance,
or instrument of any nature be required from Borrower by any Trustee or
substitute Trustee to more fully and certainly vest in and confirm to Trustee or
substitute Trustee such estates, rights, powers, and duties, then, upon request
by Trustee or substitute trustee, any and all such deeds, conveyances and
instruments shall be made, executed, acknowledged, and delivered and shall be
caused to be recorded and/or filed by Borrower.
 
Section 15.5            Succession Instruments.  Any substitute trustee
appointed pursuant to any of the provisions hereof shall, without any further
act, deed or conveyance, become vested with all the estates, properties, rights,
powers, and trusts of its, his or her predecessor in the rights hereunder with
like effect as if originally named as Trustee herein; but nevertheless, upon the
written request of Lender or of the substitute trustee, the Trustee ceasing to
act shall execute and deliver any instrument transferring to such substitute
trustee, upon the trusts herein expressed, all the estates, properties, rights,
powers, and trusts of the Trustee so ceasing to act, and shall duly assign,
transfer and deliver any of the property and moneys held by such Trustee to the
substitute trustee so appointed in such Trustee's place.
 
 
28

--------------------------------------------------------------------------------

 
 
Section 15.6            No Representation by Trustee or Lender.  By accepting or
approving anything required to be observed, performed, or fulfilled or to be
given to Trustee or Lender pursuant to the Loan Documents, including, without
limitation, any officer's certificate, balance sheet, statement of profit and
loss or other financial statement, survey, appraisal or insurance policy,
neither Trustee nor Lender shall be deemed to have warranted, consented to, or
affirmed the sufficiency, legality, effectiveness or legal effect of the same,
or of any term, provision, or condition thereof, and such acceptance or approval
thereof shall not be or constitute any warranty or affirmation with respect
thereto by Trustee or Lender.
 
Section 15.7            Joint and Several Liability.  Except as otherwise
expressly provided for herein or in the other Loan Documents, if more than one
person or entity is the "Borrower" hereunder, each is jointly and severally
liable to perform the obligations of Borrower hereunder and all representations,
warranties, covenants and agreements made by Borrower hereunder are joint and
several.
 
ARTICLE 16
ARIZONA SPECIFIC PROVISIONS
 
Section 16.1            Principles of Construction.  In the event of any
inconsistencies between the terms and conditions of this Article 16 and the
other terms and conditions of this Deed of Trust, the terms and conditions of
this Article 16 shall control and be binding.
 
Section 16.2            Improvement Districts.  Without obtaining the prior
written consent of Lender, Borrower shall not consent to, or vote in favor of,
the inclusion of all or any part of the Property in any “community facilities
district” formed pursuant to the Community Facilities District Act, A.R.S.
§48-701, et seq., as amended from time to time or any other improvement
district.  Borrower shall immediately give notice to Lender of any notification
or advice that Borrower may receive from any municipality or other third party
of any intent or proposal to include all or any part of the Property in a
community facilities district.  Lender shall have the right to file a written
objection to the inclusion of all or any part of the Property in a community
facilities district, or improvement district either in its own name or in the
name of Borrower, and to appear at, and participate in, any hearing with respect
to the formation of any such district.
 
Section 16.3            Receivership.  Upon appointment of a receiver, Borrower
shall immediately deliver possession of all of the Property to such
receiver.  Neither the appointment of a receiver for the Property by any court
at the request of Lender or by agreement with Borrower nor the entering into
possession of all or any part of the Property by such receiver shall constitute
Lender a "mortgagee in possession" or otherwise make Lender responsible or
liable in any manner with respect to the Property or the occupancy, operation or
use thereof.  Borrower agrees that Lender shall have the absolute and
unconditional right to the appointment of a receiver in any independent and/or
separate action brought by Lender regardless of whether Lender seeks any relief
in such action other than the appointment of a receiver (and such receiver shall
have all powers and rights to the extent permitted by applicable law).  In that
respect, Borrower waives any express or implied requirement under common law or
A.R.S. §12-1241 that a receiver may be appointed only ancillary to other
judicial or non-judicial relief.
 
 
29

--------------------------------------------------------------------------------

 
 
Section 16.4            Foreclosure. To the extent permitted by law, in any
action by Lender to recover a deficiency judgment for any balance due under the
Note upon the foreclosure of this Deed of Trust or in any action to recover the
obligations secured hereby, and as a material inducement to making the loan
evidenced by the Note, Borrower acknowledges and agrees that the successful bid
amount made at any judicial or non-judicial foreclosure sale, if any, shall be
conclusively deemed to constitute the fair market value of the Property, that
such bid amount shall be binding against Borrower in any proceeding seeking to
determine or contest the fair market value of the Property and that such bid
amount shall be the preferred alternative means of determining and establishing
the fair market value of the Property. To the extent permitted by law, Borrower
hereby waives and relinquishes any right to have the fair market value of the
Property determined by a judge or jury in any action seeking a deficiency
judgment or any action on the obligations secured hereby, including, without
limitation, a hearing to determine fair market value pursuant to A.R.S.
§12-1566, §33-814, §33-725 or §33-727.
 
Section 16.5            Borrower.  Borrower constitutes a “trustor” as defined
in A.R.S. §33-801(11).
 
Section 16.6            Remedies. In addition to, and in no way in limitation of
anything contained in this Deed of Trust, Lender shall be entitled to proceed as
to both the real property and all personal or mixed property and all fixtures in
accordance with Lender’s rights and remedies with respect to the real property
as provided by A.R.S. § 47-9604(A) and (B).
 
Section 16.7            Security Agreement and Fixture Filing. This Deed of
Trust constitutes a security agreement and a financing statement (fixture
filing) and it is hereby recited (to the extent required by A.R.S. § 47-9502(B)
and (C) because any portion of the Property may constitute fixtures) that this
Deed of Trust is to be filed in the office where a mortgage on the real property
would be recorded, which is the office of the Recorder of Maricopa County,
Arizona.
 
 
30

--------------------------------------------------------------------------------

 
 
Section 16.8            Power of Sale.  Should Lender elect to foreclose by
exercise of the power of sale contained herein, Lender shall give such notice of
default and of election to cause the Property to be sold as may be required by
law or as may be necessary to cause Trustee to exercise the power of sale
granted herein.  Trustee shall then record and give such notice of trustee's
sale as then required by law and, after the expiration of such time as may be
required by law, may sell the Property at the time and place specified in the
notice of sale, as a whole or in separate parcels as directed by Lender at
public auction to the highest bidder for cash in lawful money of the United
States, payable at time of sale, all in accordance with applicable
law.  Trustee, from time to time, may postpone or continue the sale of all or
any portion of the Property by public declaration at the time and place last
appointed for the sale.  No other notice of the postponed sale shall be
required.  Upon any sale, Trustee shall deliver its deed conveying the property
sold, without any covenant or warranty, express or implied, to the purchaser or
purchasers at the sale.  The recitals in such deed of any matters or facts shall
be conclusive as to the accuracy thereof.  Any person, including Trustee and
Lender (but excluding Borrower), may purchase at the sale.  In the event of a
sale, by foreclosure or otherwise, of less than all of the Property, this Deed
of Trust shall continue as a lien on the remaining portion of the Property.
 
[NO FURTHER TEXT ON THIS PAGE]
 
 
31

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, THIS DEED OF TRUST has been executed by Borrower as of the
day and year first above written.
 
BORROWER:
 
SDQ FEE, LLC,
a Delaware limited liability company


By:          SDQ Fee Holdings, LLC,
a Delaware limited liability company,
its sole equity member


By:          Glimcher Properties Limited Partnership,
a Delaware limited partnership,
its sole member


By:          Glimcher Properties Corporation,
a Delaware corporation,
its sole general partner
 
By: /s/ Mark E. Yale
 
Name: Mark E. Yale
Title: Executive Vice President, Chief Financial Officer and Treasurer



 
 

--------------------------------------------------------------------------------

 

Acknowledgment
 
(SDQ Fee, LLC)


 
STATE OF_______________                 )
)
COUNTY OF _____________                 )
 
 
On _________________, 2010, before me, _________________________, a Notary
Public in and for said State, personally appeared
________________________,  personally known to me (or proved to me on the basis
of satisfactory evidence) to be the person(s) whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
authorized capacity, and that by his signature on the instrument the person, or
the entity upon behalf of which the person acted, executed the instrument.
 
WITNESS my hand and official seal.
 
___________________________________
Notary Public
My Commission Expires: ______________


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
LEGAL DESCRIPTION
 
A portion of the Northwest quarter of Section 11 and the Southwest quarter of
Section 2, Township 3 North, Range 4 East of the Gila and Salt River Base and
Meridian, Maricopa County, Arizona, being described as follows:


COMMENCING at a City of Scottsdale brass cap found at the monumented
intersection of 73rd Street and Butherus Road, as recorded in Thunderbird
Industrial Airpark No. 3-A, in Book 160 of maps, page 8, records of Maricopa
County, Arizona, from which a City of Scottsdale brass cap in a handhole found
at the monumented intersection of Butherus Road and Scottsdale Road, as shown on
said Thunderbird Industrial Airpark No, 3-A, bears North 88 degrees 51 minutes
18 seconds West, 1,054.98 feet; Thence along the monumented centerline of
Butherus Road, North 88 degrees 51 minutes 18 seconds West, 370.07 feet; thence
North 01 degree 08 minutes 42 seconds east 50.00 feet to a point on a line 50.00
feet North of and parallel with said centerline of Butherus Road and the TRUE
POINT OF BEGINNING;


Thence along said parallel line, north 88 degrees 51 minutes 18 seconds West,
594.92 feet to a point of curvature having a radius of 25.00 feet;


Thence Northwesterly, 39.26 feet along the arc of said curve concave to the
Northeast, through a central angle of 89 degrees 59 minutes 18 seconds to a
point on a line 65.00 feet East of and parallel with the monumented centerline
of Scottsdale Road;


Thence along last said parallel line, North 01 degrees 08 minutes 00 seconds
East, 941.49 feet to a point of curvature having a radius of 20.00 feet;


Thence Northeasterly, 30.95 feet along the arc of said curve concave to the
Southeast, through a central angle of 88 degrees 40 minutes 15 seconds, to a
point of reverse curvature having a radius of 2,065.00 feet, also being 65.00
feet South of and parallel with the monumented centerline of Greenway-Hayden
Loop as shown on the Scottsdale Research park Map of Dedication, recorded as
Book 259 of Maps, page 38, and Affidavit Document No. 88-0350648, records of
Maricopa County, Arizona;


Continued...

Exhibit A - 1
 
 

--------------------------------------------------------------------------------

 

Thence along last said parallel curve, Easterly, 591.35 feet along the arc of
said curve concave to the North, through a central angle of 16 degrees 24
minutes 28 seconds;


Thence South 16 degrees 36 minutes 13 seconds east, 40.25 feet to a point of
curvature having a radius of 150.00 feet;


Thence Southerly, 46.47 feet along said curve concave to the west through a
central angle of 17 degrees 44 minutes 55 seconds;


Thence South 01 degrees 08 minutes 42 seconds West, 1000.15 feet to the TRUE
POINT OF BEGINNING.


EXCEPT that portion of land dedicated as right of way as shown on the map of
Dedication for Scottsdale Quarter, recorded February 4, 2009 in Book 1020 of
Maps, Page 26, and Certificate of Correction, recorded in Document No.
2010-0316769, in the records of Maricopa County, Arizona.


 
Exhibit A - 2